internal_revenue_service number release date index number ------------------------------------------------ ---------------------------------------------------- ----------------------- ---------------------- in re ----------------------------------------------------- ------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no --------------- ---------------- telephone number -------------------- refer reply to cc intl b06 plr-111995-14 date date ty ------ legend ------------------------------------------------- ------------------------------- ------------------------------------ --------------------------------------- ------------ ---------------- ----------------- ----------------- ----------------------- -------------------------- -------------------------- taxpayer law firm law firm company state cpa accounting firm date date date date dear ------------------ this responds to a letter dated date submitted by law firm requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-1 and sec_301_9100-3 to file form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the rulings contained in this letter are based upon information and representations submitted by taxpayer and law firm and accompanied by penalty of perjury statements executed by appropriate parties this office has not verified any of the plr-111995-14 material submitted in support of the request for rulings it is subject_to verification on examination facts taxpayer is a domestic_corporation wholly owned by company taxpayer was formed to serve as an interest charge domestic_international_sales_corporation ic-disc and has established a commission arrangement with company law firm prepared the articles of incorporation taxpayer was formed on date in state as a calendar_year taxpayer prior to date company consulted and engaged with cpa to advise on the incorporation and establishment of the ic-disc company then engaged law firm to incorporate the ic-disc three weeks later cpa mailed form 4876-a election to be treated as an ic-disc to company with instructions for completion execution and filing of the form with the service cpa advised company that the deadline for filing the form with the service was date no further reminder was made by cpa prior to the filing deadline the form was inadvertently placed in a file by a staff member of company about two months after the election deadline company discovered that the election was not filed with the service at that time company contacted accounting firm seeking advice regarding the late filing of the election the accounting firm advised company to contact law firm on or about date company engaged law firm according to a subsequent submission by law firm dated date the organizational acts and resolutions of taxpayer state that taxpayer issued and sold shares of its common_stock with no par_value to company for dollar_figure consideration it is unclear whether this consideration was paid three days after date dollar_figure was deposited to the bank account of taxpayer journal entries dated as of date record the dollar_figure as credited to the capital stock account of taxpayer taxpayer has requested a ruling that grants an extension of time of days from the date of the ruling letter to file form 4876-a and that such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc1 shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate as used in this letter the terms ic-disc and disc have the same meaning plr-111995-14 temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year sec_992 provides that the term disc means with respect to any taxable_year a corporation that is incorporated under the laws of any state and satisfies a number of conditions including that such corporation does not have more than one class of stock and that the par or stated_value of its outstanding_stock is at least dollar_figure on each day of the taxable_year sec_1_992-1 provides that in the case of a corporation that has elected to be treated as a disc for its first taxable_year the capitalization requirement of sec_992 is satisfied for that year if the par_value or in the case of stock without par_value the stated_value of the corporation’s outstanding_stock is at least dollar_figure on the last day of the period within which the election must be made and on each succeeding day of the year sec_301_9100-1 provides in part that the commissioner in exercising his discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a such filing will be treated as a timely election to be treated as an ic-disc for taxpayer's first taxable_year this ruling only extends the time for taxpayer to make an election to be treated as an ic-disc in particular the granting of an extension of time in this ruling letter is not a determination that taxpayer is otherwise eligible to make the plr-111995-14 election or to claim ic-disc status or benefits see sec_301_9100-1 the facts provided in the letter submitted by law firm dated date as supplemented by the letter dated date indicate that taxpayer fails to qualify as an ic-disc for its first taxable_year because taxpayer failed to meet the capitalization requirement under sec_992 and sec_1_992-1 a copy of this letter_ruling should be filed with the federal_income_tax return for the taxable years to which it relates this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that written determinations may not be used or cited as precedent except as expressly provided herein this ruling neither expresses nor implies any opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this ruling letter pursuant to a power_of_attorney on file in this office copies of this ruling letter are being furnished to your authorized representatives sincerely marissa k rensen assistant to the branch chief branch office of the associate chief_counsel international cc
